          Case 1:11-cr-00465-LAP Document 95 Filed 06/24/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 24, 2021
By ECF
Honorable Loretta A. Preska
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 2220
New York, New York 10007

       Re:     United States v. Silvio Rafael Aristy, 11 Cr. 465 (LAP)

Dear Judge Preska:

        The Government writes to request an adjournment of the violation of supervised release
conference in the above-captioned case, currently scheduled for June 30, 2021, to a date in
September. The defendant was recently sentenced in his New York state case and was remanded
into state custody. The adjournment will enable to Government to writ the defendant from state
custody and provide time for the U.S. Marshals Service to transport the defendant for this matter.
The Government has consulted with defense counsel, who consents to this request.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: _/s/__________________________
                                             Elizabeth A. Espinosa
                                             Assistant United States Attorney
                                             (212) 637-2216
                                             (347) 271-1440 (cell)


                         The conference scheduled for June 30, 2021 is adjourned
                         to October 6, 2021 at 10:00 a.m.

                         SO ORDERED.

                         Dated:         June 30, 2021
                                        New York, New York


                         _________________________________
                         ________________________________
                         LORETTA A. PRESKA, U.S.D.J.
